331 S.W.3d 721 (2011)
PENNSYLVANIA MANUFACTURERS' ASSOCIATION INSURANCE COMPANY, Appellant,
v.
SELECTIVE INSURANCE COMPANY OF SOUTH CAROLINA, Respondent.
No. WD 72668.
Missouri Court of Appeals, Western District.
February 22, 2011.
Bryan M. Groh and Jessica R. Beever, Kansas City, MO, for appellant.
John G. Schultz and Christopher M. Gaughan, Kansas City, MO, for respondent.
Before Division Three: CYNTHIA L. MARTIN, Presiding Judge, JAMES E. WELSH, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Pennsylvania Manufacturers' Association Insurance Company ("Penn") filed suit against Selective Insurance Company of South Carolina ("Selective"), alleging that Penn had mistakenly paid a workers' compensation claim to a third party who was covered by Selective's pohcy. After cross motions for summary judgment were filed, the trial court granted Selective's motion.
We affirm. Rule 84.16(b). A memorandum setting forth the reasons for this order has been provided to the parties.